Earl Warren: Number 23, United States et al., Appellants, versus Henry E. Drum et al. Mr. Ginnane.
Robert W. Ginnane: Mr. Chief Justice, may it please the Court. I'm sharing the argument with Mr. Rice who was counsel for the Regular Common Carrier Conference of the American Trucking Association. We have endeavored to divide it in such a way as to minimize repetition. This case is here on direct appeal on a three-judge court in the Western District of Oklahoma. It involves a single question wether the Oklahoma Furniture Company is engaged in true private carriage in the transportation of its products and inbound raw materials or whether it is buying a for-hire contract carrier service on Drum and the individual -- other individual appellees. After a hearing, the Commission had held that there was not involved bona fide private carriage by the shipper, Oklahoma, but rather that Oklahoma was buying transportation service in a form of contract carriage from the individual owner-operators of truck tractors. The three-judge court set aside the Commission's order. It held that the record compel the conclusion that Oklahoma was in fact engaging in bona fide private transportation. In our jurisdictional statement, but we did not repeat it in our brief, we stated our reasons for believing that this case warranted consideration by this Court. Because as we see it, it involves a great deal more than whether these 11 men -- 11 small businessmen were -- can transport merchandise for Oklahoma Furniture Company. The public transportation industry is in serious trouble for a variety of causes such as overcapacity, taxation and other causes which are not involved in this case. But this case does involve one of those causes, one of those underlying problems. And that has been the record almost dramatic diversion of traffic available to regulated public carriers to unregulated or unlawful forms of transportation. Now, a private carrier is one who transports his own goods. In furtherance of some business enterprise is a -- a primary business enterprise other than transportation. That distinguishes him from a motor common or a motor contract or a rail carrier who was transporting the property of other persons for compensation. This trend has been of continuing concern now for several years to the Congress. That concern has shown up in some amendments in 1957 and 1958 relating to private carriage which we'll refer to in our brief. It's been articulated most effectively in committee reports, thus the Senate Committee stated in 1958 that the enormous growth of commercial private carriage of property by motor vehicles in recent years, resulting as it has in a continuing erosion of huge volumes of traffic that would otherwise be available for transportation by public carriers is a serious problem of the railroads and other common carriers. That committee went on to point out that no one can quarrel with bona fide private carriers but it went on to point out that there exist a large amount of what is called pseudo private carriage, transportation for-hire, unauthorized by any regulatory agency and which is performed under the guise of private transportation. This can't be measured statistically in the absence of anything like -- something like a transportation census, that every informed person connected with the transportation industry regards it as a significant cause of the erosion of the public carrier industry on which so many shippers depend. The nearest thing to a real study on this was made in June 1960 by the Commission's Bureau of Transport Economics for the Senate Committee on Interstate Commerce. A study entitled “Gray Area of Transportation Operations.” This study found that various leasing devices, leases between the shippers and people who own vehicles, that various leasing devices constitute the most prevalent type of gray area operation at present. And that a large part of the gray area operators' traffic is a direct diversion from existing public carriers.
Speaker: Would you say then that legitimate contract operation is gray?
Robert W. Ginnane: Oh, no indeed. By public carriers, I mean authorized common and contract carriers.
Speaker: So, if this was a legitimate contract carrier ship, you don't condemn it?
Robert W. Ginnane: No, we wouldn't be. Now, the facts of this case are largely undisputed and they're based largely upon the terms of written agreements between Oklahoma and the 11 owner-operators. Oklahoma manufactures low price furniture in Guthrie, Oklahoma which it sells to dealers located over a wide area of United States. Prior to October 1952, Oklahoma moved its product in tractors and trailers which it owned outright and which were driven by salaried employees, admittedly that was bona fide private carriage. However, about that time, Oklahoma discovered that it was being defrauded on a fairly large scale by its drivers misusing company credit cards. So it changed its long haul operations, those to the further points, to a system under which drivers would own and maintain their own tractors. Oklahoma contended to own the trailers. The drivers would own and maintain their own tractors and pay their own operating expenses. That is, their living expenses on the road, gasoline, lubricants and so on. And they would be a compensated on a mileage basis. Now, this original lease arrangement required that the owner-operator had -- undertake to provide at his own expense property damage and public liability insurance and to comply with Workmen's Compensation laws with respect to any persons that were employed, the social security benefits. And the owner-operator under this original lease reserved the right to use the equipment in the service of any other shipper when it was not requiring the service of Oklahoma. But in 1956, the Supreme Court of Arkansas held that the owner-operators under this first lease were performing a transportation service for-hire as contract carriers and were not merely employees of Oklahoma in the performance of private transportation. So July 1957, a new lease was drawn and that's the lease which is now in effect and which is involved in this case. It's in effect except as modified in one respect as I point out later on by collective bargaining agreement. The present lease provides that Oklahoma has the sole right to control the use of vehicles with one exception; it may not sublease the vehicles to other persons. The lease has reappeared every year but may be cancelled on 30 days written notice by either party. Payment for the use of the vehicle as for the owner-operator services as the driver is based exclusively on mileage. If the vehicle is not used, no payment is due from Oklahoma. Oklahoma does not bind itself to provide any owner-operator with as much as one pound of freight. It's essentially an option. And Oklahoma does not utilize the owner-operators and their trucks everyday. Now, the lease provides that Oklahoma would keep the lease vehicles in repair, but as the court below found and is not disputed under a later collective bargaining agreement, the owner-operators are bound to maintain and repair their own vehicles at their own expense. Oklahoma inspects the vehicles for compliance with ICC safety regulations although the repairs necessary for such compliance, as I say, are paid for by the owner-operators. And the owner-operators paid the ordinary operating expenses, gasoline, lubricants, their living expenses on the road and so on. Under a separate contract, Oklahoma retains the owner-operators as drivers. As drivers, they are paid 5 cents a mille with an extra penny on the return trip if they are back hauling raw materials. That is 5 cents --
Earl Warren: Pay a what?
Robert W. Ginnane: They're paid 5 cents a mile with an extra cent for a mile on the return trip if they are carrying inbound raw materials. But they are paid only when they work on this mileage basis.
Speaker: Mr. Ginnane, on the return trip of the truck, does the lease provide for some rental on the return trip?
Robert W. Ginnane: Yes.
Speaker: Is it the same whether loaded or unloaded?
Robert W. Ginnane: Its 10 cents -- 10 or 11 cents depending upon the type of trailer used for the entire trip, inbound and outbound. But if they're back hauling from the return trip, they're carrying raw materials then in addition to that 10 cents or 11 depending on the type of trailer, they get an additional 3 cents per mile while back hauling the raw materials.
Speaker: Thank you.
Robert W. Ginnane: The owner-operators get vacation benefits under the collective bargaining contract if they drive as much as 75,000 miles a year. Each owner-operator operates his own tractor except in cases of emergency. Under this general set up, Oklahoma leases 11 tractors from 11 owner-operators. In addition, Oklahoma owns itself six tractors. These company-owned tractors are driven by six drivers who are compensated at the rate of $50 a week as a base salary plus 2 cents for each mile that they drive. And as I say, the trailers as distinguished from tractors, all of the trailers are owned by Oklahoma. The owner-operators and their tractors are used largely on the long haul trips whereas the company-owned vehicles where the salary drivers are used for the short haul trips near the haul plant.
Potter Stewart: Now there's no -- its common ground that that latter operation is a private carriage, isn't it?
Robert W. Ginnane: That's right. The company --
Potter Stewart: The company owns the vehicles?
Robert W. Ginnane: The company owns the vehicles (Voice Overlap) --
Potter Stewart: And that (Voice Overlap) are driven by company employees.
Robert W. Ginnane: -- on a salary basis. That's right sir. That is not an issue.
Potter Stewart: Right.
Robert W. Ginnane: Oklahoma issues two weekly checks to each owner-operator, one for the use of his tractor and one for his services as driver. The company pays social security taxes upon the payments which are made to the owner-operator as driver and it withholds income taxes from that portion. Under the second lease, Oklahoma carries the property damage and public liability insurance. But any collision, fire or theft insurance on the tractor must be paid for by the owner-operator. The risk of cargo insurance is borne by Oklahoma and not by the owner-operators. Now, the Commission found that the owner-operators were engaged and performing motor contract carriage for hire and without the appropriate contract carrier purpose. In arriving at that conclusion, the Commission stated, as it has in other cases, that two questions would have to be answered in the negative before it could find that the operations were bona fide private carriage conducted by Oklahoma. First, is the transportation here involved such that any person or persons other than Oklahoma has any right to direct control or dominate it, and two, or any persons here in substance engaged in the business of interstate transportation of property for-hire. Applying the first test, the Commission held that the company did not have a sufficiently exclusive right and privilege to control the transportation operation. In applying the second test --
Speaker: I don't know what you meant by sufficiently exclusive. Either it is exclusive or it's not. How -- what sufficiently mean?
Robert W. Ginnane: I think it's a very good question. They weren't exercising sufficient control over to the exclusion of owner-operator control of --
Speaker: But it didn't have exclusive control or right to control.
John M. Harlan II: They might have to say please instead of just saying they're going to do it.
Robert W. Ginnane: Perhaps so, sir. Then the Commission also applied the ultimate test and answered it in the negative because it concluded that each owner-operator was providing contract carrier service and that he -- and I quote, “He guarantees a fixed and definite cost for the transportation, bears the risk of profit or loss from such transportation hazards as delays in transit and meets all the cost of operation.” Now, the three-judge court held or assumed that the Commission had invoked proper test but it held that it had misapplied them on the facts of this case. The three-judge court held that the company had the right to and actually did control the rec -- and dominate the transportation of its products and held that the owner-operators were not in substance engaged in the business of transportation for-hire. It said they were merely employees of the company and we're so considered by both the company and themselves.
Earl Warren: Mr. Ginnane, when they were not being -- when these trucks were not being used by Oklahoma, were they used by other shippers?
Robert W. Ginnane: Insofar as this record shows, they were not.
Earl Warren: They were not.
Robert W. Ginnane: There's some testimony and it's uncontradicted that they were not used in the service of other shippers. Now, the three-judge court in its opinion, discussed to some extent its view that Oklahoma did possess sufficient control under the control test. But they didn't discuss their rejection of the Commission's alternate conclusion that the owner-operators were engaged in transportation for-hire. In that they are assuming all of the risks of providing transportation for Oklahoma at a definite preestablished cost. Now, in this appeal, we haven't asked the Court to review the lower court's conclusions on the facts of control. Now, we have that sort of litigation in the federal -- lower federal courts all the time and these facts of incidence of control vary from case to case that are essentially factual issues which is why we didn't try to bring it here. Rather our appeal is limited to the other alternate test which the Commission applied. We think that if a shipper such as Oklahoma doesn't exercise control and a complete control over the transportation of its goods then obviously, it can't be engaged in bona fide private carriage but we think the converse is not true that a shipper can still have complete control over the operating incidence of the transportation and somebody else can still be providing service for-hire. Now, for example, the operations of an admitted contract carrier frequently will be under such detailed control by the shipper. As to constitute as a practical matter, the shippers traffic the public. So we say that that Commission has to look beyond operating control to say who in economic reality, is providing the transportation service undertaking the burdens and the risks of providing the transportation service. We think that the court below erred in not going further than it did. Now, I would like to emphasize that we are in no way attacking or criticizing bona fide private carriage. Thousands of shippers in this kind, an increasing number in fact are transporting their own goods and vehicles which they own and driven by their employers. And we don't contend that private carriers may not lease the vehicles from other persons. Many do from established rental organization say like Hertz or the Ryder Rental System. Renting of equipment takes place on a large scale. But in all those typical commercial rental contracts, there's a minimum rental charge so that the burden of non-utilization of equipment is borne not by the lessor but by the shipper lessee. We contend that in determining -- in drawing a line between private carriage and contract carriage that determine must be -- determination must be made in a way that will carry out the broad statutory objectives in providing for economic regulation of motor transportations. Generally, that objective was to provide a sound transportation system by restricting for-hire transportation, commercial transportation to authorized carriers. Now, bona fide private carriage is exempt from the economic regulation in recognition of the fact that for some shippers in some circumstances, it offers true economies and other advantages. But private carriage, bona fide private carriage involves some inherent disadvantages too. It begins with an investment in equipment. And there's the problem of supervising drivers on the far flung operation, the difficulty that Oklahoma ran into.
Earl Warren: We'll recess now.